Citation Nr: 1700370	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  12-05 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of left Achilles tendon rupture.

2.  Entitlement to a compensable rating for a surgical scar of the left foot and ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel 




INTRODUCTION

The Veteran served in the United States Army from November 2002 to November 2005, to include service in Korea.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois (hereinafter Agency of Original Jurisdiction (AOJ)).  In that decision, the AOJ granted service connection for the Veteran's left Achilles tendon rupture with surgical scar and assigned a combined 10 percent disability evaluation.  The Veteran disagreed with the rating and perfected this appeal.

Initially, the Veteran also appealed the effective date of his service-connected Achilles tendon rupture - requesting an effective date of June 29, 2007.  See Notice of Disagreement dated December 21, 2009.  The AOJ granted the Veteran's requested effective date in a subsequent decision.  See Rating Decision dated June 20, 2013.  As the AOJ has granted the effective date requested by the Veteran, the issue of an earlier effective date for the grant of service connection for the Achilles tendon rupture has been fully satisfied and is not before the Board.

In his substantive appeal, the Veteran requested a Travel Board hearing.  A Travel Board hearing was scheduled for March 22, 2016.  The Veteran failed to appear at the hearing.  Therefore, the Board will proceed with adjudication as if the request for a hearing was withdrawn.  

The Board further notes that, in a February 2015 rating decision, the AOJ awarded a 30 percent rating for residuals of status post left pectoralis rupture effective July 10, 2013, granted service connection for left thumb injury with residual scar and assigned a noncompensable rating effective July 10, 2013 and denied service connection for headaches.  Later that month, the Veteran submitted a timely Notice of Disagreement.  See 38 C.F.R. § 20.201.  VA's Veterans Appeals Control and Locator System (VACOLS), which is an automated database for tracking appeals, reflects that the AOJ has acknowledged the NOD, is continuing to develop the claims and will issue the Veteran a Statement of the Case (SOC) if the claims are not granted in full.  As such, the situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable to these claims which remain under the jurisdiction of the AOJ at this time.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


REMAND

Historically, the Veteran injured his left Achilles tendon while playing basketball in June 2007.  He underwent surgery for left Achilles tendon rupture in August 2007.  The AOJ has evaluated the Veteran's ruptured left Achilles tendon under 38 C.F.R. § 4.72, Diagnostic Code 5284 for other foot injuries.  Under this code, the current 10 percent rating is warranted on evidence of a moderate foot injury; a 20 percent rating is warranted on evidence of a moderately severe foot injury while a 30 percent rating is warranted on evidence of a severe foot injury.  The highest rating of 40 percent is warranted when there is actual loss of use of the foot.

The Board also finds that potentially applicable diagnostic codes pertaining to the ankle also apply.  See VA examination dated June 2013 (noting that the Veteran's left Achilles tendon injury has resulted in slight weakness due to disuse).  See also VA Physical Therapy Notes dated August 2, 2007, August 27, 2007, September 20, 2007, October 26, 2007, November 11, 2007 and November 14, 2007 (noting mild decrease in left ankle motion with dorsiflexion measured at 10 degrees and plantar flexion measured at 45 degrees. 

As the Board finds that the left ankle diagnostic criteria apply on the specific facts of this case, the Board finds that additional VA examination is necessary to evaluate left ankle motion loss and functioning which has not been adequately addressed in a VA Compensation and Pension examination.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder complete VA clinic records since December 2011.

2.  Thereafter, the AOJ should secure the appropriate VA examination to ascertain the current severity and manifestations of the Veteran's residuals of left Achilles tendon rupture.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.  In addition to complete findings concerning functioning of the left foot and left ankle, the VA examination must include range of motion testing for both the left foot and left ankle in the following areas:

 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

3.  After taking any additional development warranted, readjudicate the Veteran's claims upon consideration of all evidence, to include the most recent VA examination and treatment records, and issue a supplemental statement of the case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

